Citation Nr: 1742946	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-46 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.  

2. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
      
In June 2012, the Veteran testified before a Veterans Law Judge who is no longer at the Board, a transcript is of record.  A July 2016 letter advised the Veteran of his right to another hearing before another Veterans Law Judge.  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want another hearing.  The Veteran did not respond within 30 days from the date of notice.  Thus there is no outstanding request for a hearing.

The Board previously remanded this case for additional development in November 2013 and December 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The Veteran was diagnosed with diabetes mellitus, type II, in 2007.  More than one year following separation from service.

2. The Veteran's diabetes mellitus was not caused by nor made worse beyond its natural progression by any of his service-connected conditions, to include hypertension, low back strain, right knee strain, gunshot would left foot, which may have lessened his ability to be physically active and exercise.  

3.  Sleep apnea was not shown in service, was first demonstrated after service, and is not shown to be due to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus, to include as secondary to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in March 2008, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the June 2012 hearing.  

Further, in November 2013, the Board remanded the appeal for further development.  Specifically, as to the claim of entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities, the Board directed the AOJ to obtain a clarifying addendum opinion on whether diabetes mellitus was related to any of his service-connected conditions, to include hypertension, low back strain, right knee strain, gunshot wound left foot, which may have lessened his ability to be physically active and exercise.  An examination for sleep apnea was also to be conducted.

In December 2016, the addendum opinions were completed and are now included in the Veteran's claims file.  For reasons discussed in further detail below, the Board finds these addendum opinions adequate.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

II. Service Connection

The Veteran seeks service connection for his sleep apnea, and for diabetes mellitus, type II, to include as secondary to service-connected disabilities.  Currently, he is service-connected for disorders including chronic low back strain, chronic ligamentous strain right knee, gunshot wound left foot, and hypertension.  

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes diabetes mellitus.  See 38 C.F.R. § 3.309 (a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Diabetes Mellitus

The Veteran was diagnosed with type II diabetes mellitus in 2007 and since then he has been treated for his diabetic condition at VA medical center.  See, e.g., February 2014 VA medical examination; Dallas VA Medical Center treatment notes.  This provides sufficient evidence to establish the existence of current disability as required by the first element for service connection entitlement.  And diabetes mellitus qualifies as a chronic disease under 38 C.F.R. 3.309(a).  

However, the evidence preponderates against finding that the Veteran's diabetes manifested to a compensable degree within one year since separation from service.  There is no entry in the Veteran's service treatment records (STRs) pertinent to any diabetic conditions.  In fact, a March 1997 private physician note indicates a normal glucose level.  As the December 2016 examiner notes, the Veteran's glucose level did not rise above 125 until 2007 and it suddenly jumped to 505 in March 2007, which resulted in a diagnosis of diabetes mellitus, type II.  The evidence of record demonstrates that the onset of diabetes mellitus did not happen within a year after separation from service.  Therefore, the criteria for entitlement to service connection for diabetes mellitus have not been met under the presumption provisions for service connection.  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

Here, the criteria under direct service connection have not been met either because there is no evidence to suggest any in-service injury or incident that could possibly contribute directly to the Veteran's diabetic condition.  

The Veteran claimed in his March 2008 application for entitlement to service connection that his diabetes was secondary to his hypertension and working rotating shifts without adequate sleep.  At the June 2012 hearing, the Veteran indicated that his diabetes could have been caused by a lack of being able to exercise due to pain and service-connected disabilities, including, but not limited to back, knee, and foot disabilities.  However, the Board finds that the evidence of record does not support the Veteran's theories.  

During the February 2014 VA examination, it was found that the Veteran's risk factors for diabetes were gender, family history, hypertension, and physical inactivity.  The examiner noted that all risk factors were given a score of 1 except for his body mass index (BMI), which was assigned a score of 2, indicating that the factor of physical inactivity was more significant than hypertension.  During the June 2012 hearing, the Veteran suggested that his service-connected disabilities caused him to be able to exercise less rigorously than he could otherwise.  An addendum opinion was obtained in December 2016 to ascertain etiology of the Veteran's diabetes and the impact of service-connected disorders on his diabetic conditions.  

In the December 2016 addendum opinion, the examiner concluded that the Veteran's diabetes was less likely as not aggravated beyond its natural progression by his service-connected disabilities, but rather it was due to poor medication compliance, poor diet, and inability to lose weight.  The examiner noted that the Veteran was able to exercise by swimming and biking.  Indeed, in January 2011, the Veteran reported to swim for 60 minutes twice per week and exercise on elliptical bike for 30-40 minutes twice a week, even under the conditions from his service-connected disabilities.  He confirmed that he continued to swim at the same frequency (twice per week, one hour per episode) in April 2013.  See December 2016 medical opinion.  

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or difficulties in breathing, he is not competent to provide a medical determination that he has diabetes or that his diabetes was caused by weight gain due to inability to exercise.  This matter is not one of lay observation but rather can only be established through objective clinical testing.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Having reviewed all the evidence of record, the Board affords more weight to the VA examiner's opinions and the Veteran's statement about his exercise routines made during the December 2016 medical examination than the Veteran's lay statements about his theory on etiology of his diabetes as weight gain.  Based on the evaluation of the evidence in its entirety, the Board finds that it is a remote possibility that the Veteran's type II diabetes mellitus is related to or aggravated by his service-connected disabilities during service.  Therefore, the aggravation element under secondary service connection has not been met.  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He has reported a history of snoring prior to service.  Examiners however, have noted that a history of snoring does not equate to sleep apnea, without other symptoms or studies which have been found not to be present in this case.

STR's are negative for any pertinent complaints, findings or diagnoses.  No sleep problems were complained of at the time of separation examination.  On examination in February 2014 it was noted that sleep apnea was diagnosed in 2002.  He reported at that time sleep problems that had started 2 years before that.  It was noted that the Veteran weighed around 200 pounds when separated from service, and about 270 pounds at the time of the sleep study.  It was noted that of 10 factors for sleep apnea the Veteran had 5, and only 1, hypertension, was related to service.  Other medical records reveal that since the onset of hypertension and use of medication, the hypertension had been well controlled.  Other studies cited have indicated that body weight, and particularly the body mass index (BMI) is the strongest risk factor for obstructive sleep apnea.  It was concluded that the sleep apnea was not caused by military service.

Following review of the record as it then existed, in a December 2016 Remand, the Board asked for further addendum opinion.

In the December 2016 addendum opinion, the examiner identified the Veteran's rhinitis, and his inherent structure of recessed jaw and oropharynx, as two narrowed airway risk factors contributing to the Veteran's sleep disorder.  The examiner also noted that the Veteran had snoring problems before service based on the Veteran's own reporting during the exam and concluded that the Veteran's sleep apnea is likely due to other factors such as weight gain and neck size.

The examiner was also requested to opine on whether sleep apnea could be caused by exposure to dust and paint the Veteran was reportedly exposed to in service.  In response, it was indicated that sleep apnea is not caused by environmental inhalation exposures.  While such exposures could exacerbate rhinitis symptoms during times of exposure, there would not be a chronic residual effect post-exposure.  It was noted both at the time of the original examination and in the addendum that lay statements and the Veteran's statements had been reviewed, but that there was nothing to clarify that sleep apnea started in service.  It was again noted that service treatment records were negative in all pertinent respects, and that the recorded clinical history dated the onset of the significant sleeping problems to around 2000, after discharge from service.

In view of the foregoing evidence, the Board concludes that there is no basis to grant service connection for sleep apnea.  It is not shown during service and sleep problems were denied during service.  Moreover, clinical history, considered highly probative as it is offered when seeking treatment shows that the sleep problems that led the Veteran to seek a sleep study that diagnosed the sleep apnea, began in 2000, around 3 years after discharge.  At the time of the sleep study, the Veteran had gained significant weight, which as noted above, is a primary factor in the onset of sleep apnea.

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for diabetes mellitus, to include as secondary to service-connected disabilities is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


